UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8217


MICHAEL LINDER,

                  Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-hc-02094-D)


Submitted:   April 22, 2010                 Decided:   April 27, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Linder, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael    Linder,       a    federal    prisoner,     appeals      the

district court’s order denying relief on his 28 U.S.C. § 2241

(2006)    petition.     We    have       reviewed   the   record   and   find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Linder v. United States, No. 5:09-hc-

02094-D    (E.D.N.C.   Oct.    20,       2009).      We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                           2